EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend Claim 1, line 9: “wherein each of the plurality of sub-pixels include:”
Cancel Claims 16-20.
Allowable Subject Matter
As a result, Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known display assembly configurations thereof. However, none of the references alone or in combination teach: “A display device. comprising: a display panel including a plurality of data lines, a plurality of scan lines, a plurality of light emission control lines, and a plurality of sub-pixels; a first driving circuit configured to drive the plurality of data lines; a second driving circuit configured to drive the plurality of scan lines; and a third driving circuit configured to drive the plurality of light emission control lines, wherein the display panel includes an active area in which an image is displayed and a non-active area which is an edge area of the active area. wherein each of the plurality of sub-pixels includes: a light emitting device electrically connected between a base voltage and a first node; a driving transistor electrically connected between a driving voltage line and a second node; a storage capacitor electrically connected between a third node and a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to PTO-892 form for further detail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626